PER curiam:.
This cause was this day called for hearing in its regular order;
Whereupon, counsel for the appellee having filed a motion confessing that in the record and proceedings had before the United States District Court for the Middle District of Georgia, there is reversible error. Because of said error so confessed, it is ordered and adjudged by this Court that the judgment of the said District Court of the United States for the Middle District of Georgia in this cause be, and the same is hereby, reversed.
It is further ordered that the mandate of this Court shall issue without delay.